Citation Nr: 1810065	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected mood disorder due to chronic pain with depressive features, evaluated as 50 percent disabling prior to February 27, 2016, and as 70 percent disabling thereafter.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected migraine and migraine variants, status post traumatic brain injury.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, agent


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION


 The Veteran served on active duty from March 1973 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In August 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record.  The undersigned has reviewed this transcript.  In July 2017, the Veteran was notified that he is entitled to another hearing.  See 38 U.S.C. § 7107 (c) (2014).  In a statement received that same month, the Veteran's representative stated that the Veteran did not desire another hearing.  

In September 2015, and August 2016, the Board remanded the claims for additional development.

The issue of whether or not an RO decision, dated in November 1974, was based on clear and unmistakable error, has been raised by the record in a December 2016 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).   




FINDINGS OF FACT

1.  Prior to February 27, 2016, the Veteran's service-connected mood disorder due to chronic pain with depressive features is shown to have been productive of depressed mood, anger, and some sleep disturbance, but not occupational and social impairment, with deficiencies in most areas, or total social and occupational impairment.  

2.  As of February 27, 2016, the Veteran's service-connected mood disorder due to chronic pain with depressive features is shown to have been productive of depression, anger, mild memory impairment, and some sleep disturbance, but the psychiatric symptoms were not of such pervasiveness or severity as to cause total occupational and social impairment.

3.  The Veteran's service-connected migraine and migraine variants, status post traumatic brain injury, is shown to have been productive of frequent headaches that are occasionally prostrating, but not productive of very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  Prior to February 27, 2016, the criteria for a rating in excess of 50 percent for service-connected mood disorder due to chronic pain with depressive features have not been met.  38 U.S.C. §§ 5107, 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9434 (2017).  

2.  As of February 27, 2016, the criteria for a rating in excess of 70 percent for service-connected mood disorder due to chronic pain with depressive features have not been met.  38 U.S.C. §§ 5107, 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9434 (2017).  

3.  The criteria for a rating in excess of 30 percent for service-connected migraine and migraine variants, status post traumatic brain injury, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased ratings for his service-connected mood disorder due to chronic pain with depressive features, and migraine and migraine variants, status posttraumatic brain injury.  During his hearing, held in August 2015, the Veteran testified that he has psychiatric symptoms that include suicidal ideation, poor relationships, daily panic and depression, and unprovoked irritability.  He testified that he has severe migraine pain lasting several hours, with use of oxycodone, that require him to rest in his darkened room. 

Two lay statements are of record, dated in 2012, from J.O. and S.W.  S.W. states that the Veteran had daily headaches for which he must lay down with a cool cloth in a dark room.  J.O. states that the Veteran has an inability to deal with chronic pain, with "breakdowns" as a result of his frustrations associated with trying to deal with his chronic pain.  

With regard to the history of the disabilities in issue, the Veteran's service treatment records show that he reported a history of a left orbital fracture/fractured left cheekbone prior to entrance into service, with a Teflon plate under his left eye.  Upon separation from service, he reported a history of a concussion in 1973, and a four-month history of headaches.   There is a notation that a neurological evaluation had not resulted in evidence of neurological disease.  The Veteran reported having nervousness "due to personal reasons."  Following separation from service, VA skull X-rays, and an electroencephalogram (EEG), performed in August 1974, were within normal limits.  Private reports, dated in 1999, note complaints of daily headaches, stable for years, relieved with Excedrin.  Private reports, dated in 2003, note anxiety and depression.  Private reports, dated between 2005 and 2006, contain a number of notations that the Veteran denied headaches, with use of amitriptyline and Xanax beginning in 2006.  Private treatment records, dated between 2007 and 2009, show a number of complaints of headaches, with notations of tension headaches, with use of Maxalt-MLT tablets, and anxiety with use of Xanax and bupropion.  Upon examination in March 2009, the Veteran was afforded an Axis I diagnosis of mood disorder NOS (not otherwise specified), which was determined to be a correction of a prior erroneous diagnosis.  The examiner stated that although the Veteran reported ongoing problems with memory, headaches, concentration, and comprehension, that there should be no lasting symptoms from a concussion.  The examiner further concluded that there were no medical records to support memory loss secondary to a neurological issue, and that his current memory decline was related to depression.  The Veteran was afforded an Axis V diagnosis of a global assessment of functioning score of 68.  See 38 C.F.R. § 4.1 (2017).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C. § 5107(b). 

In November 1974, the RO granted service connection for residuals, brain concussion, evaluated as 10 percent disabling.  In April 2009, the RO denied a claim for an increased rating for residuals of a concussion.  In January 2012, the RO increased the Veteran's rating for residuals of a concussion to 70 percent.  In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C. § 7105(c).  

In August 2012, the Veteran filed his claims for increased ratings.  

In September 2013, the RO terminated the Veteran's 70 percent rating for residuals, traumatic brain injury with depression, changed the Veteran's diagnosis to mood disorder due to chronic pain with depressive features, evaluated as 50 percent disabling, with an effective date of August 29, 2012, and assigned a 30 percent rating for migraine and migraine variants, status post traumatic brain injury, with an effective date of August 29, 2012.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (directing that emotional and behavioral dysfunction be evaluated under 38 C.F.R. § 4.130); see also Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).  The RO also granted a total disability rating based on individual unemployability (TDIU).  The Veteran has appealed the issues of entitlement to increased ratings.  

Mood Disorder due to Chronic Pain with Depressive Features

The Veteran's mood disorder due to chronic pain with depressive features has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9434, a 30 percent rating is assigned for major depressive disorder, when a psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when a psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when a psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when a psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA promulgated an interim final rule regarding the use of the DSM-5 (Diagnostic and Statistical Manual of Mental Disorders) with regard to all applications for benefits relating to mental disorders.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Specifically, this rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 because the DSM-IV had been rendered outdated upon the publication of the DSM-5 in May 2013.  Id. at 45,094.  The rulemaking included an applicability date of August 4, 2014, providing that:

The provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  Id.
 
However, as this appeal was certified to the Board prior to the effective date for this change (i.e., in May 2014), DSM-IV is applicable to this claim.  See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).    

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As an initial matter, relevant to both time periods in issue, the evidence indicates that the Veteran worked full-time, up until 2008, at which time he reported being laid off due to a slowing economy.  See e.g., VA mental disorders DBQs, dated in September 2013 and February 2017.  To the extent that he changed his report two years later, to asserted that he had been laid off due to aggression, see February 2016 VA mental disorders DBQ, this is afforded no probative value, as the Veteran has provided significantly different histories, and he has been found not to be a credible historian.  See e.g., November 2011 VA mental disorders DBQ (no assertion of a lost job due to psychiatric symptoms and a report of good relationships with his supervisor and co-workers); November 2011 report from M.S., M.D., (in which the Veteran reported having had a good relationship with his supervisors and co-workers, that there were no jobs in heating and air conditioning due to the economy, and denied that his unemployment was due to a mental condition); March 2009 report from T.K., Ph.D. (containing an assertion of unemployability due to psychiatric symptoms, but that the Veteran was found not to be a reliable historian); March 2009 VA examination (in which the Veteran was noted not to be a reliable historian).  Accordingly, he is found not to be a credible historian.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

Prior to February 8, 2016

A VA mental disorders DBQ, dated in November 2011, shows that the examiner indicated that the Veteran's service treatment records, and post-service treatment records, had been reviewed.  The DBQ notes the following: the Veteran's wife passed away in 2005, and he could not work for a year due to depression; he had anxiety attacks a year afterwards.  He does not have any children.  Following separation from service, he worked in business management for 25 years, followed by seven years as a service technician, with good relationships with his supervisor and co-workers.  Over the past year he had received therapy as often as twice a month, with moderate response.  He did not have a history of hospitalization for psychiatric symptoms.  The examiner indicated that he currently experienced symptoms of depressed mood, anxiety, suspiciousness, mild memory loss, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The diagnoses were post-concussion syndrome, and depression due to a medically-related condition (depression aggravated by constant pain).  The Axis III diagnoses noted memory loss, headache, insomnia, and low back pain.  The Axis V diagnosis was a GAF score of 50.  The examiner stated that it was not possible to differentiate the symptoms attributable to each diagnosis, noting, in part, that his headaches had exacerbated his depression.  Taking all of his psychiatric symptomatology into account, the examiner estimated that the Veteran's symptoms were best described as productive of occupational and social impairment with reduced reliability and productivity.  

A VA mental disorders DBQ, dated in September 2013, shows that the examiner stated that the Veteran's CPRS (Computerized Patient Record System) and VistaWeb records had been reviewed.  The DBQ notes the following:  the Veteran reported that he had been married twice, 1 two-year marriage beginning at age 22, followed by a 22-year marriage beginning at age 22; his spouse passed away in 2005.  He has no children.  The Veteran lives alone in a house, in a senior community.  He is independent and regular with self-care.  He is very isolated, but has occasional contact with two supportive friends.  He last worked as a heating repair technician in 2008, when he was laid off due to slow business.  He was not currently receiving mental health services, although his primary care physician prescribed him Wellbutrin and zolpidem.  He did not have a history of hospitalization for psychiatric symptoms.  He currently complained of depression, which he attributed to chronic pain and loneliness.  He experienced crying spells a few times a week.  He had some sleep disturbance due to pain and nightmares, and he awakened early four to five times a week.  He had occasional fleeting thoughts of violence with no intention or plan.  There was a remote history of suicidal ideation.  He spent time with a female friend.  He reported panic attacks once or twice a year, but indicated that in general his panic was controlled by his current psychiatric medications.  

On examination, he was casually dressed and groomed.  He was well-oriented.  Mood was mildly depressed.  Affect was consistent with mood and appropriate to topic.  Speech was fluent with rate, volume and intonation consistent with affect.  Long-term memory appeared fair.  Short-term memory was fair.  Immediate recall was within the expected range.  Concentration appeared to be intact.  There was intact visual perception and motor coordination.  The Veteran was noted to have depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, such as forgetting names, directions or recent event, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  It was noted that the Veteran attributed much of his depression to unrelenting headache pain and intermittent back pain, both of which limit his activities.  The examiner concluded that the effects of the Veteran's TBI were limited to primarily chronic, unremitting headaches.  His depressive symptoms included sadness, reduced motivation, crying episodes, sleep disturbance, and irritability.  The Axis I diagnosis was mood disorder due to chronic pain with depressive features.  The Axis V diagnosis was a GAF score of 60.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, or conversation.  

A decision of the Social Security Administration (SSA), dated in October 2015, shows that the SSA determined that the Veteran was disabled as of April 2012, with a primary diagnosis of disorders of back (discogenic and degenerative), and a secondary diagnosis of osteoarthritis and allied disorders.  The Veteran reported an employment history of work as an assistant manager between 1998 and 2000, followed by employment as a service technician with several different employers between 2000 and August 2008.  The SSA's discussion noted a history of treatment for psychiatric symptoms primarily with discussion of findings prior to the time period on appeal (2009-2010), during which time the Veteran was afforded a GAF score of 70; it appears that his September 2013 VA DBQ was also considered.  

Overall, VA progress notes show multiple notations of a medical history that include a depressive disorder, with use of medications that included Zolpidem and Bupropion, with multiple treatments for psychiatric symptoms.  Multiple findings between 2014 and January 2016 tended to show that the Veteran was appropriately dressed and groomed.  Mood was euthymic with animated affect.  He denied suicidal or homicidal ideation (there was one mention of a remote history of suicidal ideation but nothing to suggest that such was during the course of the appeal) .  He was alert and oriented times four.  His insight and judgment were intact, or fair.  Speech rate, rhythm and volume were within normal limits.  His thought process was logical and goal-directed.  Mood was irritable and affect was congruent to content.  There was no indication of psychotic symptoms.  In March 2014, he reported that he recently traveled to San Diego to visit his best friend.  The assessments tended to note MDD (major depressive disorder).  

The Board finds that a rating in excess of 50 percent is not warranted prior to February 2016.  The Veteran is shown to have depressed mood, anxiety, panic attacks that occurred weekly or less often, mild memory loss, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  VA progress notes tend to show that he denied suicidal or homicidal ideation, that he was alert and oriented times four, that his insight and judgment were intact or fair, that his speech rate, rhythm and volume were within normal limits, and that his thought process was logical and goal-directed, with no indication of psychotic symptoms. 

The November 2011 examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, and this most closely corresponds to no more than a 50 percent evaluation under the General Rating Formula.  See 38 C.F.R. § 4.130, General Rating Formula.  On examination, in September 2013, he was shown to have fair short- and long-term memory.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and this most closely corresponds to no more than a 30 percent evaluation under the General Rating Formula.  Id.  The Veteran's GAF scores have ranged between 50 and 60, which is evidence of moderate to severe symptomatology.  There is no evidence of symptoms such as suicidal or homicidal ideations, obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, or spatial disorientation during the appeal period and prior to February 2016.  The evidence is insufficient to show that his symptoms cause occupational and social impairment, with deficiencies in most areas.  Vazquez-Claudio.  

In summary, the Board concludes that the Veteran's service-connected mood disorder due to chronic pain with depressive features is not manifested by symptomatology that approximates, or more nearly approximates, the criteria for a rating in excess of 50 percent under DC 9434 prior to February 27, 2016, and that the findings do not support a conclusion that his symptoms are productive of a "similar severity, frequency, and duration" as those required for a 70 percent rating.  Vazquez-Claudio, 713 F.3d at 116; General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.7.  

As of February 27, 2016

A VA mental disorders DBQ shows that the date of the examination was February 27, 2016.  This DBQ shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The DBQ shows the following:  The Veteran was previously compensated under a diagnosis of mood disorder due to chronic pain, which does not appear in DSM-5.  The Veteran has a history of TBI with continuing complaints of chronic headaches, joint pain, and use of multiple prescriptions and over-the-counter pain medications, with limited pain relief.  The Veteran's TBI residuals are limited to chronic headaches.  The Veteran receives psychotherapy from VA pain program psychologist, with prescriptions for psychiatric medication.  The Veteran's recent history included notations of sleep disturbance, headaches, and anger at himself for poor life choices in February 2015, and grieving the death of his cat in November 2016, with complaints of increased pain, fatigue, and anger.  The Veteran reported that he lives alone in a senior complex, where his brother also resides.  He has had no recent contact with his sister.  He complained of sleep that was disturbed by pain, depression, sadness, frequent crying, frequent anger and irritability, and reduced motivation and activity.  He denied a recent history of destructive behavior, or fighting or violence directed at other people.  He denied current suicidal intent or plan.  He enjoyed driving his car, listening to music, and participating in activities in the community center where he resides.  He described himself as independent and regular with self-care.  He prepares his own meals, meticulously cleans his home, and shops independently.  He reported frequent guilt over poor life choices.  He forgets things at times, requiring additional trips to the store.  He had some recent memory disturbances, and having to use written or electronic reminders.  He prepares simple meals.  At time he loses his train of thought while reading or watching television, and he stated that he frequently repeats himself in conversation.  He reads, watches television, and talks on the telephone.  He visits the community center in his complex to visit with other residents.  He can drive as needed.  He last worked in 2008, and reported being laid off due to aggression.  Subsequent attempts to find work were unsuccessful due to pain, or difficulty finding employment.  He considers himself unable to work due to pain.  For the last two years or more, he has received ongoing psychotherapy on a monthly basis.  He has prescriptions for Bupropion and Zolpidem.  He has had only occasional panic attacks in recent months.  He stated that his appetite, and energy, were "fair."  He reported occasional panic attacks, but that in general his panic symptoms are controlled with Bupropion.  No true obsessive-compulsive symptoms were reported.  He denied psychotic symptoms, or symptoms of posttraumatic stress disorder.  

On examination, the Veteran was casually dressed and groomed with unremarkable appearance.  He was well-oriented and appeared to cooperate to the best of his ability, but he appeared mildly hard of hearing.  Insight was fair.  Mood was moderately depressed.  Affect was consistent with mood, with occasional tearfulness.  Speech was fluent with rate, volume and intonation consistent with affect.  Thought processes were logical and goal-directed.  Cognition appeared grossly intact based on verbal production.  The examiner indicated that the Veteran has depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, disturbances of motivation and mood, and  mild memory loss.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The diagnosis was depressive disorder due to history of TBI and chronic pain, with depressive features.  

A VA mental disorders DBQ, dated in February 2017, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The DBQ shows the following:  The Veteran is a widower of 12 years, with two subsequent relationships, one in which the woman turned into his best friend.  He gets along well with his two siblings.  He spends his leisure time reading, watching television, and napping.  He has been unemployed since 2009.  His last job was as a heating and air conditioning technician, and his job ended because the economy died and he was a new hire.  He has never been fired from any jobs since separation from service.  He began receiving mental health treatment at the Las Vegas VA Medical Center (VAMC) in September 2013.  Prior to that, he had VA and Vet Center counseling, with use of Wellbutrin once a day, 150 milligrams (mg.).  There was no history of suicide attempts, although he has thought of suicide many times, mainly due to head and joint pain.  He complained of worsening depression, with sadness, crying, and anger.  He feels hopeless and helpless.  He reported losing things, and having to write reminders for himself, and forgetting dates.  He has sleep symptoms, partially relieved with Temazepam (15 to 30 mg. at bed time).  He takes Fluoxetine, 10 mg. daily, and Bupropion, 150 mg. twice a day.  It was noted that there is no relevant legal or behavioral history.  On examination, the Veteran was appropriately dressed.  He was alert, coherent, friendly, and he maintained good eye contact.  Mood was depressed.  Affect was full and appropriate.  Thought process was spontaneous, relevant, and goal-directed.  There was no evidence of hallucinations or delusions.  He was not homicidal or suicidal.  He was oriented times three.  He knew the name of the current vice-president, but was unable to repeat his phone number.  Insight and judgment were adequate.  The diagnosis was depressive disorder due to his service-connected conditions of migraine headaches, degenerative arthritis of the spine, and paralysis of sciatic nerve with mixed features.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

VA progress notes include a March 2016 report, which shows that the Veteran was appropriately dressed and groomed.  Mood was euthymic.  Affect was congruent to content.  He denied suicidal or homicidal ideation.  He was alert and oriented times four.  Insight and judgment were intact.  Speech rate, rhythm, and volume were within normal limits.  Thought process logical and goal-directed, and there was no indication of psychotic symptoms.  See also VA progress notes, dated in June and July of 2016 (containing similar findings).  The March 2016 report further shows that the Veteran stated that he has been less angry.  He describes that he continues to be friendly with other residents in his development, which he interprets as others thinking positively about him, which increases his self-esteem, and makes him feel "worth something."  He described that his "road rage" is less, and though he continues to verbally express his anger, he is not as demonstrative.  He described what occurred when he could not find his keys the day before, and that he became angry and frustrated and ultimately banged the chair against the desk.  The June 2014 report notes that he reported occasionally experiencing fleeting thoughts about suicide, but that they disappear right away.  He denied plan or intent, and denied homicidal ideation.  

The Board finds that a rating in excess of 70 percent is not warranted as of February 27, 2016.  The February 2016 VA examiner's conclusion, in which he characterized the Veteran's symptoms as being productive of occupational and social impairment with reduced reliability and productivity, most closely corresponds to no more than a 50 percent evaluation under the General Rating Formula.  See 38 C.F.R. § 4.130, General Rating Formula.  The February 2017 VA examiner's conclusion, in which he characterized the Veteran's symptoms as being productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, most closely corresponds to no more than a 70 percent evaluation under the General Rating Formula.  Id.  Overall, VA progress notes show that the Veteran's insight and judgment were intact, that his speech rate, rhythm, and volume were within normal limits, that his thought process logical and goal-directed, that there was no indication of psychotic symptoms, and that the Veteran is friendly with other residents in his development.  In addition, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; nor are there other psychiatric symptoms of a "similar severity, frequency, and duration" as those required for a 100 percent evaluation under the General Rating Formula, that are shown to have resulted in the required level of impairment.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation of 100 percent under DC 9413 as of April 2, 2013.  See 38 C.F.R. § 4.7; Vazquez-Claudio. 

Moreover, it is clear that the Veteran continues to have a number of community and family interactions, such that he cannot be considered totally socially impaired.

Headaches

Under Diagnostic Code 8100, where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Id.

Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  Id.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic adaptability" could be read as either "producing" or "capable of producing."  Id. at 445.   

The United States Court of Appeals for Veterans Claims ("Court") has stated that given the use by Congress of the conjunctive "and" in a statute, all of the requirements must be met before funds could be allocated or authorized.  See Malone v. Gober, 10 Vet. App. 539 (1997).

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

The table titled "Evaluation Of Cognitive Impairment And Other Residuals of TBI Not Otherwise Classified" provides the following evaluations: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication. Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows: Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, DC 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The medical evidence includes a VA headaches examination report, dated in September 2013, at which the Veteran was noted to have a history of migraine headaches, including migraine variants, as of 1974, with a TBI in service, with daily headaches.  The Veteran complained of constant headache pain on both sides of his head and in the frontal area, with sensitivity to light, and sound, and changes in vision.  He stated that he had to be absent from work when he developed severe headaches.  

A VA TBI DBQ, dated in September 2013, shows that the Veteran was noted to have a history of a TBI that occurred in 1973, with ongoing headaches since that time.  He complained of mild memory loss.  On examination, judgment was normal.  Social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity, and visual spatial orientation, were normal.  There were no neurobehavioral effects.  He was able to communicate by spoken and written language.  Consciousness was normal.  The Veteran has residual headaches, and a mental disorder.  There was no impact on his ability to work.  

A VA headaches DBQ, dated in February 2016, shows that the examiner indicated that the Veteran's VBMS and CPRS files had been reviewed.  The Veteran was noted to have a history of use of over-the-counter NSAIDs, Fioricet, Oxycodone, Valproic, and Meclizine.  The Veteran complained of constant headache pain, pulsating or throbbing head pain, pain on both sides of his head, pain worsening with physical activity, sensitivity to light, changes in vision, sensory changes, and dizziness.  He stated that his head pain typically lasted one to two days.  The examiner indicated that the Veteran had characteristic prostrating attacks of migraine and/or non-migraine head pain once a month, but found that he did not have very prostrating and prolonged attacks of migraines and/or non-migraine pain productive of severe economic inadaptability.  The Veteran's ability to work was impacted to the extent that he stated that his headaches impeded his ability to concentrate at any given task.  The diagnosis was migraine including migraine variants.

Overall, VA progress notes contain multiple notations of a medical history that included chronic headaches, and migraine headaches.  A CT (computerized tomography) scan report for the brain, dated in May 2013, contains an impression noting an unremarkable noncontrast enhanced CT scan of the brain.  A May 2016 report notes complaints of neck pain with daily headaches.  

With regard to DC 8100, the Board finds that a rating in excess of 30 percent is not warranted.  There is evidence that the Veteran has frequent headaches, and that at times they are prostrating.  However, the evidence is insufficient to show that the Veteran's headaches are "very frequent, completely prostrating and prolonged," or that they are productive of severe economic inadaptability.  Malone.  In this regard, the evidence indicates that the Veteran worked full-time, up until 2008, at which time he reported that he was laid off due to a slowing economy.  See e.g., VA mental disorders DBQs, dated in September 2013 and February 2017.  The February 2016 VA examiner specifically indicated that the Veteran did not have very prostrating and prolonged attacks of migraines and/or non-migraine pain productive of severe economic inadaptability.  There is no objective evidence to show time lost due to headaches.  In summary, there is insufficient objective medical or other evidence to show that the Veteran's headaches were of such frequency and severity to meet the criteria for a rating in excess of 30 percent under DC 8100.  Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent under DC 8100.

With regard to DC 8045, the February 2016 VA mental disorders DBQ shows that the examiner stated that the Veteran's TBI residuals are limited to chronic headaches.  There is no basis to find that the Veteran's symptoms exceed level 1 impairment in any category.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  DC 8045.  In this case, the evidence is insufficient to show that the required symptoms were present in both degree and frequency.  Therefore, the criteria for a rating in excess of 30 percent under 38 C.F.R. § 4.124a, DC 8045 is not warranted.

Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased ratings.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

A lay person is competent to testify only as to observable symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are assigned by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The Veteran has been found not to be a credible historian.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities in issue are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The VA examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.  

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the time the Veteran filed his claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the claimed disabilities such that an increased rating is warranted. 


Duties to Notify and Assist

The Veteran has not identified any relevant records that have not been associated with the claims file, and it appears that all pertinent records have been obtained, except as discussed below.  The Veteran has been afforded several examinations.  

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Id. at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

In August 2016, the Board remanded these claims.  The Board directed that appropriate development be undertaken to obtain any outstanding medical records pertinent to the Veteran's claims, to include VA treatment records from the Southern Nevada HCS dated prior to April 2013, and from March 2014 to the present, VA treatment records from the Salt Lake City HCS prior to June 2007, from November 2011 to October 2012, and from November 2012 to the present, and all pertinent VA treatment records from the San Diego HCS, VA vocational rehabilitation records; and Social Security Administration disability records.  All of these records were subsequently obtained, except for records from the Las Vegas VAMC prior to April 2013, and records from the Salt Lake City VAMC prior to June 2007, which were determined not to exist.  See VA Form 27-0820, dated in April 2017.  The Board further directed that the Veteran be afforded a VA mental health examination, by an examiner other than the one who performed the February 2016 examination, and in February 2017, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dement v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Prior to February 27, 2016, a rating in excess of 50 percent for service-connected mood disorder due to chronic pain with depressive features is denied.  

As of February 27, 2016, a rating in excess of 70 percent for service-connected mood disorder due to chronic pain with depressive features is denied.  

A rating in excess of 30 percent for service-connected migraine and migraine variants, status post traumatic brain injury, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


